Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
          Claims 7-12, 16-27 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Demir et al. (NPL-Automated Modeling of 3D Building Roofs).  Demir directed toward an automated approach for 3D building roof modelling is presented. The method consists of two main parts, namely roof detection and 3D geometric modelling. For the detection, a combined approach of four methods achieved the best results, using slope-based DSM filtering as well as classification of multispectral images, elevation data and vertical LiDAR point density. In the evaluation, the combination of the four methods yields 94% correct detection at an omission error of 12%. Roof modelling is done by plane detection with RANSAC, followed by geometric refinement and merging of neighbouring segments to clean up over segmentation. Walls are then detected and excluded, and the roof shapes are vectorised with the alpha-shape method. The resulting polygons are refined using 3D straight edges reconstructed by automatic straight edge extraction and matching, as well as 3D comer points constructed by intersection of the 3D edges. The results are quantitatively assessed by comparing to ground truth manually extracted from high-quality images, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487